United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1404
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Kevin J. Yale,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 6, 2007
                                 Filed: February 7, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

        Kevin J. Yale appeals the sentence imposed by the district court1 after he
pleaded guilty to conspiring to distribute and possess with intent to distribute 500
grams or more of a methamphetamine mixture, in violation of 21 U.S.C. § 846. In a
brief filed under Anders v. California, 386 U.S. 738 (1967), counsel argues that Yale’s
262-month prison sentence, imposed upon consideration of an advisory Guidelines
range of 262-327 months, is too harsh in comparison to the sentences of his co-
conspirators.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       We find no abuse of discretion in the district court’s refusal to grant Yale a
downward variance to accomplish sentencing parity, especially where, in opposing the
variance, the government had stated without objection that Yale’s case was
distinguished by an extensive criminal record and the existence of a weapon. See
United States v. Plaza, 471 F.3d 876, 880 (8th Cir. 2006) (while unwarranted
sentencing disparities are to be avoided, district court evaluating potential disparity
must compare defendants with similar records who have been found guilty of similar
conduct; reversing downward variance where coconspirators had different criminal
history categories, role-related adjustments, drug quantities, and Guidelines ranges).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm the judgment
of the district court, and grant counsel’s motion to withdraw.
                         ______________________________




                                         -2-